Case 2:19-cv-07324-VAP-GJS Document 13 Filed 10/10/19 Page 1 of 3 Page ID #:41



  1   David M. Cohen, Esq. (SBN: 160535)
            david@davidcohen-law.com
  2   DAVID M. COHEN, A Professional Law
      Corporation
  3   5950 Canoga Ave., Suite 605
      Woodland Hills, California 91367
  4   Telephone: (818) 855-5905
      Facsimile: (818) 855-5915
  5
      Attorneys for Defendant
  6   PRIMESTOR CFIC/CG, LLC, A
      DELAWARE LIMITED LIABILITY
  7   COMPANY
  8
  9
                              UNITED STATES DISTRICT COURT
 10
                             CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      GARY SCHERER,                               CASE NO. 2:19-cv-07324-VAP (GJSx)
 13
 14          Plaintiff,                           STIPULATION TO EXTEND TIME
                                                  FOR DEFENDANT TO RESPOND TO
 15
                                                  INITIAL COMPLAINT BY NOT
 16     v.                                        MORE THAN 30 DAYS (L.R. 8-3)
 17
      Primestor CFIC/CG, LLC, a                   Complaint Served: 9/5/19
 18   Delaware limited liability company;         Current Response Date: 10/7/19
      and Does 1-10                               New Response Date: 11/4/19
 19
             Defendants.
 20                                               Trial Date:
                                                  District Judge: Virginia A. Phillips
 21
 22
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-07324-VAP (GJSx) STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-07324-VAP-GJS Document 13 Filed 10/10/19 Page 2 of 3 Page ID #:42



  1               STIPULATION AND REQUEST TO EXTEND TIME TO
  2                    FILE AN ANSWER TO INITIAL COMPLAINT
  3          Plaintiff GARY SCHERER (“Plaintiff”), and Defendant Primestor CFIC/CG,
  4   LLC, a Delaware limited liability company (“Defendant”) jointly stipulate to extend
  5   the time for Defendant to file an Answer to the initial complaint from October 7,
  6   2019 to November 4, 2019.
  7          IT IS SO STIPULATED.
  8
  9                                              Respectfully Submitted,
 10
 11   Dated:        October 8, 2019              DAVID M. COHEN, APLC
 12
                                                      /s/
                                                 By: ____________________________
 13
                                                     David M. Cohen
 14                                                  Attorneys for Defendant
 15
 16
 17
 18   Dated:        October 8, 2019              CENTER FOR DISABILITY ACCESS
                                                      /s/
                                                 By: ____________________________
 19
 20                                                     Phyl Grace

 21                                                     Attorneys for Plaintiff

 22
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-07324-VAP (GJSx) STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-07324-VAP-GJS Document 13 Filed 10/10/19 Page 3 of 3 Page ID #:43



  1
  2                               SIGNATURE ATTESTATION

  3   I hereby attest that all signatories listed above, on whose behalf this stipulation is
  4   submitted, concur in the filing’s content and have authorized the filing.

  5   Dated: October 8, 2019                     By:_/s/_______________________
  6                                              David M. Cohen
                                                 Attorneys for Defendant
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-07324-VAP (GJSx) STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
